THE action in this case was on a book account which was as follows:

    DR. GRIMSHAW, Wilmington, Del., Dr.
To making plans for alteration for changing Seminary
  building into two dwelling houses, Wilmington,
  Del., .......................................................  $100.00

The plaintiff's affidavit of the cause of action duly taken and annexed to it, stated that the foregoing account which purported to be a copy of his book of original entries, was the cause of action in the suit, and that the sum demanded with interest to date he verily believed was justly and truly due c. *Page 327
Bird, for the plaintiff, now, at the first term moved for judgment thereon in favor of the plaintiff for the want of an affidavit of defence to it by the defendant.
Whitely, for the defendant, objected to the entry of judgment upon it, because the item was not a matter properly chargeable in a book account, or properly to be proved by a copy of it under the statute in relation to judgments on such affidavits.
 The Court so considered and refused to enter judgment upon it. *Page 328